Case 2:20-cv-02779-CBM-GJS Document 59-1 Filed 07/14/21 Page 1 of 2 Page ID #:633



   1
   2
   3
   4
   5
   6
   7
   8                     IN THE UNITED STATES DISTRICT COURT
   9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
  11
       YAQUELIN SEVASTIANA                        Case No. 2:20-cv-02779 CBM (PJWx)
  12   ORDONEZ,
                                               [PROPOSED] ORDER GRANTING
  13                                Plaintiff, DEFENDANTS’ MOTION TO
                                               DISMISS PLAINTIFF’S FIRST
  14               v.                          AMENDED COMPLAINT
  15   WARREN A. STANLEY, CHARLES
       SAMPSON, SGT. A. BRAAKSMA                  Date:      August 31, 2021
  16   (#16551), SGT. S. POOL (#14242),           Time:      10:00 a.m.
       OFFICER E. BAILEY (#22360) and             Courtroom: 8B
  17   Does 1 through 10, all sued in their
       individual capacities,                     Judge:      Hon. Consuelo B.
  18                                                          Marshall
                                 Defendants.
  19                                              Trial Date: January 18, 2022
                                                  Action Filed: March 25, 2020
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              1
Case 2:20-cv-02779-CBM-GJS Document 59-1 Filed 07/14/21 Page 2 of 2 Page ID #:634



   1           The Motion to Dismiss Plaintiff’s First Amended Complaint filed by
   2   Defendants Paul Congi, Patricia Arvizu, Ruben Leal, Dennis Davidson, Kevin
   3   Davis, and Chris Lane came on for hearing before this Court on August 31, 2021.
   4   All parties appeared. Based on the submitted record, argument of the parties and
   5   counsel, and good cause appearing therefor, the Court rules as follows: Defendants’
   6   Motion is GRANTED, and Plaintiff’s First Amended Complaint is dismissed with
   7   prejudice and without leave to amend as against Defendants Paul Congi, Patricia
   8   Arvizu, Ruben Leal, Dennis Davidson, Kevin Davis, and Chris Lane.
   9           IT IS SO ORDERED.
  10
  11   Dated: _________________________
                                                   Hon. Consuelo B. Marshall
  12
  13   LA2020300218
       Ordonez-PO.docx
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               2
